Exhibit 4.1 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT, together with all Schedules and Exhibits to be delivered pursuant hereto (collectively, this “Agreement”), is made and shall be effective as of February 26, 2009, by and between William H. Davis, with an address of 29 Glen Green, Winchester, MA (“Buyer”), and Telkonet, Inc., a Utah corporation with an address of 20374 Seneca Meadows Parkway, Germantown, Maryland 20876 (“Seller”). BACKGROUND Seller owns 18,500,000 shares of the common stock of MSHI Holdings, Inc. (the “Company”).Seller is interested in selling to Buyer, and Buyer is interested in purchasing from Seller, 2,800,000 shares of the common stock of the Company owned by Seller (the “Shares”). TERMS NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: ARTICLE I SALE OF SHARES AND CLOSING 1.01Purchase and Sale.
